In a child custody proceeding pursuant to Family Court Act article 6, the Law Guardian appeals from an order of the Family Court, Westchester County (Bellantoni, J.), dated November 7, 1990, which, after a hearing, dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
*706We discern no basis for disturbing the Family Court’s determination, after a hearing, that the petitioners did not sustain their burden in proving that the best interests of the child would be served by granting their petition for custody (see, Eschbach v Eschbach, 56 NY2d 167; Matter of Michael B., 180 AD2d 792; Matter of Hollington v Cocchiola, 180 AD2d 635; Matter of Dinino v Deima, 173 AD2d 1017, 1018; Reiss v Reiss, 170 AD2d 589). Rosenblatt, J. P., Miller, Copertino and Pizzuto, JJ., concur.